This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO ex rel.
 3 CSED/HSD, and M. SUSH MAY,

 4          Petitioners-Appellees,

 5 v.                                                                          NO. 31,979

 6 DAVID MAY,

 7          Respondent-Appellant.


 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Elizabeth E. Whitefield, District Judge


10 CSED/HSD
11 Betsy R. Salcedo
12 Albuquerque, NM

13 for Appellee Human Services Department

14 David Foster Law Firm
15 David R. Foster
16 Santa Fe, NM

17 for Appellee M. Sush May

18 La Morena Law, LLC
19 Elena Moreno Hansen
20 Albuquerque, NM
 1 for Appellant
 2                            MEMORANDUM OPINION

 3 KENNEDY, Judge.

 4        Summary affirmance was proposed for the reasons stated in the notice of

 5 proposed summary disposition. No memorandum opposing summary affirmance has

 6 been filed, and the time for doing so has expired.

 7        AFFIRMED.

 8        IT IS SO ORDERED.



 9                                               _______________________________
10                                               RODERICK T. KENNEDY, Judge


11 WE CONCUR:



12 _________________________
13 CYNTHIA A. FRY, Judge


14 _________________________
15 MICHAEL E. VIGIL, Judge




                                             2